DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is responsive to claims filed12/20/2019. Claims 22-41 are pending.
Claim Objections
In claim 29 par.1, the phrase “the indicating” lacks antecedent basis. Hence, appropriate correction are suggested, e.g., “wherein are indicated via…”.
Claim 36 is objected to for the same reason.
Claim 24 is objected to for the use of the formulation “and/or” as, although it is interpreted here to denote the broader sense of “or”, it may also potentially imply the narrower sense of “and”, exclusive of “or”. Hence, correction to “or” is suggested to overcome this potential confusion.
Claims 33, 38 are objected to for the same reason.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 22, 24-25, 27-29, 31-33, 36-38, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6, 10 of U.S. Patent No. 10558338 B2.

Current Application
Reference Patent (10558338 B2)
22. A computer-implemented method comprising:
receiving, by a computing system, a media content item captured by a camera;

detecting, by the computing system, an initiation of a drawing to the media content item;

providing, by the computing system, a first drawing option presented in a first dimension, wherein a first current state of the first drawing option is selectable via progression along a touchscreen display in the first dimension;

providing, by the computing system, a second drawing option presented in a second dimension, wherein a second current state of the second drawing option is selectable via progression along the touchscreen display in the second dimension;

providing, by the computing system, a third drawing option that is selectable based on a length of time a user contacts the touchscreen display,






wherein the third drawing option allows a user to select a drawing tool type from a plurality of drawing tool types; and
drawing on the media content item based on the selected options.




detecting, by the computing system, an initiation of a drawing to the media content item;

providing, by the computing system, a first drawing option presented in a first dimension, wherein a first current state of the first drawing option is selectable via progression along a touchscreen display in the first dimension;

providing, by the computing system, a second drawing option presented in a second dimension wherein a second current state of the second drawing option is selectable via progression along the touchscreen display in the second dimension;

providing, by the computing system, a third drawing option that is selectable based on a length of time a user contacts the touchscreen display; and
drawing on the media content item based on the selected options, wherein
the first drawing option, the second drawing option, and the third drawing option are selectable by a single, continuous interaction with the touchscreen display, and
the third drawing option allows a user to select a drawing tool type from a plurality of drawing tool types, the plurality of drawing tool types including at least one of: a paint brush, a water color brush, a marker, a crayon, a pencil, a pen, an airbrush, or a spray paint.




24. The computer-implemented method of claim 22, wherein the detecting of the initiation of the drawing to the media content item further comprises: determining that a user has activated a drawing mode to draw on the media content item, wherein the media content item is to be included for transmission in an interactive exchange of media content.
2. The computer-implemented method of claim 1, wherein the detecting of the initiation of the drawing to the media content item further comprises:
determining that a user has activated a drawing mode to draw on the media content item, wherein the media content item is to be included for transmission in an interactive exchange of media content.

Claim 24 is anticipated by claim 2 of the reference patent.

25. The computer-implemented method of claim 24, wherein the drawing is overlaid on top of the media content item, and wherein the drawing overlaid on top of the media content item is to be included for transmission in the interactive exchange of media content.
3. The computer-implemented method of claim 2, wherein the drawing is overlaid on top of the media content item, and wherein the drawing overlaid on top of the media content item is to be included for transmission in the interactive exchange of media content.

Claim 25 is anticipated by claim 3 of the reference patent.

27. The computer-implemented method of claim 22, wherein the first dimension is associated with a vertical direction, and wherein the first drawing option is provided as a vertical color bar.
4. The computer-implemented method of claim 1, wherein the first dimension is associated with a vertical direction, and wherein the first drawing option is provided as a vertical color bar.

Claim 27 is anticipated by claim 4 of the reference patent.

28. The computer-implemented method of claim 22, wherein the second dimension is associated with a horizontal direction, and wherein the second drawing option is provided as a drawing tool size option that is selectable in the horizontal direction.
5. The computer-implemented method of claim 1, wherein the second dimension is associated with a horizontal direction, and wherein the second drawing option is provided as a drawing tool size option that is selectable in the horizontal direction.

Claim 28 is anticipated by claim 5 of the reference patent.

29. (New) The computer-implemented method of claim 22, wherein the first current state of the first drawing option includes a current color selection, wherein the second current state of the second drawing option includes a current drawing tool size 

providing a circular indicator that indicates in real-time the current color selection and the current drawing tool size selection.



31. (New) The computer-implemented method of claim 22, further comprising: playing audio based on the drawing to the media content item, the audio including at least one of a music track or a sound effect.
10. The computer-implemented method of claim 1, further comprising: playing audio based on the drawing to the media content item, the audio including at least one of a music track or a sound effect.

Claim 31 is anticipated by claim 10 of the reference patent.

Claims 32-33, 36-38, 41 recite systems and computer mediums analogous to the above methods and are hence rejected under the same rationale.

Claim(s) 23, 26, 30, 34-35, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 of U.S. Patent No. 10558338 B2, as applied above, in view of Chan (US 20140047022 A1).

23. The computer-implemented method of claim 22, wherein the media content item comprises a video.


	The reference patent does not disclose the media content item being video. However, Chan discloses: wherein the media content item comprises a video (fig.3, 0039-42).
It would have been obvious at the effective filing date to a person having ordinary skill in the art to modify the method of the reference patent by incorporating the video annotation technique of Chan. Both references concern the art of GUI drawing interfaces, and the incorporation would have, according 
26. The computer-implemented method of claim 24, further comprising detecting, by the computing system, an initiation of a response to the interactive exchange of media content, wherein the response comprises an image, video, and/or text.


The reference patent does not disclose detecting an initiation of a response as claimed. However, Chan discloses: detecting, by the computing system, an initiation of a response to the interactive exchange of media content, wherein the response comprises an image, video, and/or text (Chan fig.2, 0021-29: as the various annotations are broadcast in substantially real time (see 0018), the drawings and text of participants of the broadcast are responsive to other annotated content during the course of the multicast session, hence, the initiation of annotated drawings (210), text 0028-29) constitute response initiations).
It would have been obvious at the effective filing date to a person having ordinary skill in the art to modify the method of the reference patent by incorporating the response detection technique of Chan. Both concern the art of GUI’s for annotation, and the incorporation would have improved collaboration experience by providing real-time responses (0018), i.e., so as to save user time and provide a more dynamic collaboration environment. 

30. (New) The computer-implemented method of claim 22, wherein the drawing comprises writing in text.


The reference patent does not disclose the drawing comprising writing in text. However, Chan discloses: wherein the drawing comprises writing in text (Chan fig.2:210, 0024-25).
It would have been obvious at the effective filing date to a person having ordinary skill in the art to modify the method of the reference patent by incorporating the text annotation technique of Chan. 

Claims 34-35, 39-40 recite systems and computer mediums analogous to the above methods and are hence rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    227
    272
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    196
    489
    media_image2.png
    Greyscale

Fig.1 11:20: Selection of brush from tool palette; Fig.2 12:29: Setting brush tool options: If I go right, or left, it does the size [of the brush]. If I go down, it’s the opacity, and up…

    PNG
    media_image3.png
    241
    521
    media_image3.png
    Greyscale
Fig.3, 12:42: Drawing on a canvas according to selected brush options







    PNG
    media_image4.png
    179
    414
    media_image4.png
    Greyscale
Fig.4, 54:28: Use of brush tool to write text onto the canvas



    




    PNG
    media_image5.png
    158
    181
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    164
    178
    media_image6.png
    Greyscale
Fig.5, 3:10: Lagoon area for hold-and-drag selection: In the lagoon area, we have all these icons here, that, if you press down and hold it there, other options pop up, which you just drag to select one of them
Fig. 6, 3:40: Selection of brush tools from lagoon area: here’s your brush tools

Claim(s) 22-30, 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over ToonBoxStudio ("Basics to Sketchbook Pro 6") in view of Chan (US 20140047022 A1).
Regarding claim 22, ToonBoxStudio discloses: a computer-implemented method comprising (fig.1 shows a computer-implemented drawing program):
detecting, by the computing system, an initiation of a drawing (fig.1, 11:20: detecting selection of a brush tool so as to initiate drawing);
providing, by the computing system, a first drawing option presented in a first dimension, wherein a first current state of the first drawing option is selectable via progression in the first dimension (fig.2, 12:29: selection of first drawing option, opacity, i.e., color alpha value, selected via progression along a vertical direction);
providing, by the computing system, a second drawing option presented in a second dimension, wherein a second current state of the second drawing option is selectable via progression in the second dimension (fig.2, 12:29: selection of first drawing option, brush size, selected along a horizontal direction);
providing, by the computing system, a third drawing option that is selectable based on a length of time (fig.5: Lagoon area showing selectable options based on a hold gesture, hence, a length of time threshold), wherein the third drawing option allows a user to select a drawing tool type from a plurality of drawing tool types (fig.6: selection of various digital drawing tools).
drawing on the media content item based on the selected options (fig. 3: Drawing on canvas according to selected brush options).
ToonBoxStudio does not disclose: wherein the input is provided on a touchscreen display; wherein the length of time is based on a length of time a user contacts the touchscreen display;
receiving, by a computing system, a media content item captured by a camera; wherein the initiation of drawing is to the media content item.
touchscreen display (0018-19, 0024: providing annotations on a touchscreen); wherein the length of time is based on a length of time a user contacts the touchscreen display (0018-19, 0024: combination of the press-and-hold gesture of ToonBoxStudio implemented on a touchscreen would yield a hold gesture bad on the length of time of contact on a touchscreen);
receiving, by a computing system, a media content item captured by a camera (fig.2, 0021-24: receiving annotations on images, including photos (fig.2:216, 0029: image taken by camera); wherein the initiation of drawing is to the media content item (fig.2:210, 0021-24).
It would have been obvious at the effective filing date to a person having ordinary skill in the art to modify the method of ToonBoxStudio by incorporating the media content annotation of technique of Chan. Both references concern the art of GUI drawing interfaces, and the incorporation would have, according to Chan, to allow the users to interactively annotate and comment on shared content (0018, 0024).

Regarding claim 23, ToonBoxStudio modified by Chan discloses the method of 22, as described above. ToonBoxStudio modified by Chan further discloses: wherein the media content item comprises a video (fig.3, 0039-42).

Regarding claim 24, ToonBoxStudio modified by Chan discloses the method of 22, as described above. ToonBoxStudio modified by Chan further discloses: wherein the detecting of the initiation of the drawing to the media content item further comprises: determining that a user has activated a drawing mode to draw on the media content item (ToonBoxStudio fig.1: activation of the brush drawing mode; Chan fig.2, 0021-24: drawing on media content items), wherein the media content item is to be included for transmission in an interactive exchange of media content (Chan 0018: interactive exchange via multi-casting of media content).

Regarding claim 25 ToonBoxStudio modified by Chan discloses the method of 24, as described above. ToonBoxStudio modified by Chan further discloses: wherein the drawing is overlaid on top of the media content item (Chan fig.2, 0021-24 show comment overlays on an underlying photo media content item), and wherein the drawing overlaid on top of the media content item is to be included for transmission in the interactive exchange of media content (Chan fig.2, 0025: broadcasting of overlays).

Regarding claim 26 ToonBoxStudio modified by Chan discloses the method of 24, as described above. ToonBoxStudio modified by Chan further discloses: detecting, by the computing system, an initiation of a response to the interactive exchange of media content, wherein the response comprises an image, video, and/or text (Chan fig.2, 0021-29: as the various annotations are broadcast in substantially real time (see 0018), the drawings and text of  participants of the broadcast are responsive to other annotated content during the course of the multicast session, hence, the initiation of annotated drawings (210), text 0028-29) constitute response initiations).

Regarding claim 27 ToonBoxStudio modified by Chan discloses the method of 22, as described above. ToonBoxStudio further discloses: wherein the first dimension is associated with a vertical direction (fig.2: vertical opacity adjustment), and wherein the first drawing option is provided as a vertical color bar (fig.2: as the first drawing option, opacity, is provided via a substantially vertical movement about some initiating point, the control portion extends vertically in the shape of a bar about .

Regarding claim 28 ToonBoxStudio modified by Chan discloses the method of 22, as described above. ToonBoxStudio modified by Chan further discloses: wherein the second dimension is associated with a horizontal direction, and wherein the second drawing option is provided as a drawing tool size option that is selectable in the horizontal direction (ToonBoxStudio fig.2: horizontal size adjustment).

Regarding claim 29 ToonBoxStudio modified by Chan discloses the method of 22, as described above. ToonBoxStudio modified by Chan further discloses: wherein the first current state of the first drawing option includes a current color selection, wherein the second current state of the second drawing option includes a current drawing tool size selection (ToonBoxStudio fig.2-3: adjusting color and size adjustments for the selected brush tool), and wherein the indicating of the first current state of the first drawing option and the second current state of the second drawing option further comprises:
providing a circular indicator that indicates in real-time the current color selection and the current drawing tool size selection (ToonBoxStudio fig.2: circular indicator shows in real time the current brush size and color).

Regarding claim 30 ToonBoxStudio modified by Chan discloses the method of 22, as described above. ToonBoxStudio modified by Chan further discloses: wherein the drawing comprises writing in text (ToonBoxStudio fig.4: writing text, such as via selected brush options; Chan fig.2:210, 0024-25).

.

Claim(s) 31 are rejected under 35 U.S.C. 103 as being unpatentable over ToonBoxStudio ("Basics to Sketchbook Pro 6") in view of Chan (US 20140047022 A1), as applied in claim 22 above, in view of Cao (US 20130104054 A1).

Regarding claim 31 ToonBoxStudio modified by Chan discloses the method of 22, as described above. ToonBoxStudio modified by Chan does not discloses: playing audio based on the drawing to the media content item, the audio including at least one of a music track or a sound effect.
Cao discloses: playing audio based on the drawing to the media content item, the audio including at least one of a music track or a sound effect (fig.20:2006, 0073, 0077: adding sound effects to annotation).
It would have been obvious at the effective filing date to a person having ordinary skill in the art to modify the method of ToonBoxStudio modified by Chan by incorporating the audio annotation technique of Cao. Both references concern the art of GUI drawing interfaces, and the incorporation would have, according to Cao, allow for multimodal expression of ideas, including sound (0076-77), so as to more effectively communicate ideas (0004), such as to bring virtual communications the richness of in-person communications (0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143